TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00833-CV



William Christopher Arnold and Lacey J. Cheatum, Appellants

v.

Agricultural Workers Ins. Co., as Subrogee for 
Jeretha Northcutt, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 285,462, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants William Christopher Arnold and Lacey J. Cheatum have filed a motion
to reverse the judgment, remand the cause, and dismiss the appeal pursuant to the parties’
agreement to set aside the trial court’s default judgment.  Appellee Agricultural Workers
Insurance Company as Subrogee for Jeretha Northcutt does not oppose the motion.  Pursuant to
the parties’ agreement, we grant the motion in part, set aside the trial court’s judgment without
regard to the merits, and remand the cause to the trial court for further proceedings.  Tex. R.
App. P. 42.1(a)(2)(B).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Vacated and Remanded
Filed:   January 11, 2006